DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior U.S. Application No. 16/250 525 filed 17 January 2019, which claims priority to U.S. Provisional Application No. 62/619092 filed 18 January 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitutes as a division. 

Information Disclosure Statement
The information disclosure statement filed 19 February 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Baird et al. (US 2012/0317295 A1) (hereinafter as Baird) and in further view of Calahan (US 2011/0231481) (hereinafter as Calahan).

Regarding Claim 1. Baird discloses a system for decoding data, the system comprising:
 browser code (end browser) configured for execution on general-purpose processing circuitry (each client endpoint device comprises one or more processors, pars [0027] and [0045], The memory 230 may comprise one or more computer readable storage media encoded with software comprising computer executable instructions and when the software is executed by a processor that it is operable to perform the operations described in connection with FIGS. 3-10, which include the end browser, par [0027]); 
memory circuitry storing a plurality of accessors (end-browser extensions), wherein at least some of the plurality of accessors comprise platform-independent syntax implementing an algorithm for decoding encoded data (each client endpoint device comprises memory, par [0027], data transported by content transport session 380 may be encoded or compressed in any suitable fashion, and transmitted via any suitable protocol, for example HTTP, Microsoft Media Services (MMS), MPEG-Transport Stream (MPEG-TS), the Real-time Transport Protocol (RTP), User Datagram Protocol (UDP), or any other suitable protocol, the endpoint browser 360 decodes and renders the data, par [0045], and par [0050] further 
Baird does not disclose wherein the browser code is configured to access the memory circuitry automatically without user intervention and retrieve one or more of the plurality of accessors in response to retrieving encoded data.
However, Calahan in a similar field of endeavor discloses a system providing mechanisms for communicating between a database and a cache including:
wherein the browser code is configured to access the memory circuitry automatically without user intervention and retrieve one or more of the plurality of accessors in response to retrieving encoded data (a browser-based application such as Adobe, may be ran at runtime in a browser, par [0026], it is well-known to one of ordinary skill in the art before the effective filing date of the claimed invention, that plug-in applications such as Adobe, their functions can be automated at runtime).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Calahan in Baird to automate decoding the retrieved encoded data. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Baird/Calahan to enable efficient and reliable data communication for browsers.

Regarding Claim 2. Baird/Calahan teach the system of claim 1, wherein the browser code is configured to access at least a portion of the memory circuitry over a WAN or LAN (Baird: software configured to communicate information via any suitable communications media (e.g., WAN, LAN, Internet, Intranet, wired, wireless, etc.), pars [0021-0023]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Calahan in Baird to automate decoding functionalities from a cache the retrieved encoded data. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Baird/Calahan to enable efficient and reliable data communication for browsers. 

Regarding Claim 4. The combined teachings of Baird/Calahan teach the system of any one of claims 1, wherein the browser code includes an accessor processor configured to decode retrieved encoded data using one or more of the accessors stored in the memory (Baird: browser extensions 324, 364 is executed natively by the browsers, par [0043], in which the endpoint browser decodes and renders the data, par [0045)).

Regarding Claim 5. Baird/Calahan teach the system of any of claims 1, wherein the plurality of accessors includes accessors that differ by what file formats they decode (Baird: The data transported by content transport session 380 may be encoded or compressed in any suitable fashion, and transmitted via any suitable protocol, thus the end browser natively uses a browser extension necessary to render data, pars [0043] and [0045]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baird in further view of Calahan and in further view of JI (US 2015/0128155) (hereinafter as JI)

Regarding Claim 6. The combined teachings of Baird/Calahan teach the system of claim 5 as discussed above. 
The combined teachings of Baird/Calahan do not explicitly teach wherein the plurality of accessors includes accessors that decode the same file formats but differ by their data manipulation capabilities.
However, JI in a similar field of endeavor discloses a system for automatic adaptation of hardware encoding and decoding including wherein the plurality of accessors includes accessors that decode the same file formats but differ by their data manipulation capabilities (At least one decoding plugin is stored in the storage unit 101, par [0086], plurality of decoding plugins may be pre-stored, par [0036], each pre-stored plugin has a capability value of the codec mentioned herein interprets the function of the codec, thus parameters of the capability value can indicate the function of the codec and the matched parameters, par [0063]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of JI in Baird/Calahan to use different decoding capabilities. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Baird/Calahan to improve decoding capabilities of the system. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630. The examiner can normally be reached Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY MEJIA/               Primary Examiner, Art Unit 2451